Citation Nr: 1009706	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-13 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an effective date prior to June 12, 1996, for 
the award of service connection for bipolar disorder with 
psychotic features.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to April 
1974.  The Veteran was discharged under other than honorable 
conditions.  In November 1983, the character of his discharge 
was upgraded to under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO rating decision, which 
granted service connection for a psychiatric disorder 
manifested by bipolar disorder with psychotic features, and 
assigned a 100 percent evaluation effective August 31, 2000.  

In March 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  

Later in March 2008, the RO issued a rating decision 
assigning an effective date of June 12, 1996, for the award 
of service connection for a psychiatric disorder.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In October 1990, the Veteran in perfecting an appeal to 
the Board did not state his intention to seek service 
connection for a psychiatric condition or otherwise express 
his disagreement as to the interpretation of his previous 
applications for VA benefits as involving a claim for pension 
benefits.  

2.  The Veteran is not shown to have submitted a statement 
earlier than October 19, 1994 that, in the context of the 
other statements and information on file, could have been 
reasonably construed as an informal claim of service 
connection for an innocently acquired psychiatric disorder.  



CONCLUSION OF LAW

An effective date of October 19, 1994, as the date of receipt 
of the Veteran's informal claim, is the earliest assignable 
for the grant of service connection for an innocently 
acquired psychiatric condition manifested by a bipolar 
disorder with psychotic features under the law.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.155(a), 3.400 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim on appeal raises a "downstream" issue of 
entitlement to an earlier effective date for an award of 
service connection.  

In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that in such a "downstream" issue, 38 U.S.C.A. § 
5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Rather, a Statement of the Case (SOC) must be issued.  

The required SOC in the present case addressing the issue of 
entitlement to an earlier effective date for the award of 
service connection bipolar disorder with psychotic features, 
was furnished to the Veteran in April 2008.  

Previously, the RO sent the Veteran a letter in June 2006 
advising him of the five Dingess elements, to specifically 
include that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
at 484.  

The June 2006 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

For these reasons, the Board finds that the Veteran has 
received notice of the elements required to support his 
claim, and notice of what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

Furthermore, the Board notes, the claim was fully developed 
and readjudicated in a March 2008 rating decision, which was 
issued after all required notice was provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010) (clarifying that VA's duty to assist applies only 
to records relevant to a Veteran's present claim).  

The Veteran was not afforded a VA examination in connection 
with his claim for an earlier effective date, but a claim for 
an earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2006).  

Finally, the Veteran was advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but he did not request such a 
hearing.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran asserts that his compensation should be awarded 
as of the date he was separated from service in 1974.  
Clearly, this is not possible given that he did not file a 
claim for VA benefits until after he received an upgraded 
discharge in 1984.  

Moreover, on this record, the Board finds no basis for his 
assertions that he filed a claim of service connection for an 
innocently acquired psychiatric disorder in 1982.  

It is pertinent to note that, in connection with his initial 
application for VA benefits, the Veteran expressly indicated 
that he was claiming nervousness, depression (severe), 
anxiety that began in "1967."  Since that date was prior to 
service, the RO reasonably proceeded to adjudicate the 
Veteran's claim as one for a permanent and total disability 
rating for pension purposes.  

While the Veteran then submitted a general statement 
concerning a "service-connected disability," he did not 
provide a detailed statement or other information to clarify 
the situation during the course of his resulting appeal for 
VA pension benefits.  

Significantly, the Veteran noted on a VA Form 1-9 dated on 
November 13, 1990 only that he was totally and permanently 
disabled.  His VSO then in a subsequent VA Form 1-646 
provided assertions that only addressed the developed claim 
for VA pension benefits.  This discrete matter was 
subsequently acknowledged by the Board as only one being 
certified for the purpose of appellate review.  

Thus, on this record, the Board finds no communication or 
action that could be construed as a formal or informal claim 
indicating the Veteran's intent to seek compensation benefits 
based on service connection for an innocently acquired 
psychiatric disorder during this period.  Clearly, up to this 
time, it was the Veteran's responsibility with the assistance 
of his representative to reasonably clarify any 
misinterpretation or confusion about his intentions.  

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 
2005); 38 C.F.R. §3.151 (2007).  A "claim" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  The benefit 
sought must be identified, though it need not be specific.  
See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

A claimant must identify the claimed benefit sought by 
describing the nature of the claimed disability.  See Ingram, 
21 Vet. App. at 256.   This can be accomplished by reference 
"to a body part or system that is disabled or by describing 
symptoms of the disability." See Brokowski v. Shinseki, 23 
Vet. App. 79, 86-87 (2009).  

This may also be accomplished by submitting an application 
for benefits and medical records "clearly discuss[ing] 
disabilities or specific symptoms other than those listed on 
the application."  See id. at 87-88.

VA should construe the scope of a claim based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.  Therefore, if a Veteran claims service connection for 
a specific disorder, any disorder reasonably encompassed by 
the Veteran's claim must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

"[A] reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
'claim' for the same disability."  Ingram, 21 Vet. App. 232, 
243 (2007).  

In the present case, the Veteran was discharged from active 
service in April 1974.  The DD Form 214 shows that the 
character of his discharge was under other than honorable 
conditions.  

In November 1983, the Army Discharge Review Board upgraded 
the character of the Veteran's discharge to that of Under 
Honorable Conditions.  The Department of the Army notified 
the Veteran of this change by a February 1984 letter.  

On February 1, 1984, the RO received an Application for 
Compensation or Pension (VA Form 21-526) from the Veteran.  
Under the section "Nature and History of Disabilities . . . 
for which this claim was made," the Veteran listed 
"nervousness, dep[ression] (severe), anxi[ety] - 1967" and 
hemorrhoids - 1973.  He indicated that he had never 
previously filed a claim for VA benefits.  

In a September 1984 rating decision, the RO granted service 
connection for hemorrhoids.  The RO, with regards to the 
claimed psychiatric disorder, found that the requirements of 
a permanent and total disability for pension purposes had not 
been met.  In the reference section, the RO listed 
"depressive reaction" as a disorder "Not PT" (permanent 
and total).  

The Veteran was notified of this decision by a September 1984 
letter.  The letter informed the Veteran that the evidence 
did not establish that his disabilities prevented 
substantially gainful employment, but if his disabilities 
increased in severity, he should complete a VA Form 21-527.  

Subsequently, the RO issued letter decisions in May 1985.  
These letters notified the Veteran that newly received 
evidence did not warrant any change in the prior 
determinations denying a pension.  

In October 1989, the Veteran submitted a VA Form 21-6897 
(Statement of Income and Net Worth - Disability).  He wrote 
that he would like to be considered for a pension.  He 
clarified that VA had previously denied his application.  

The RO issued another letter decision in December 1989 
denying the claim for pension benefits.  

In May 1990, the RO received a letter from the Veteran 
inquiring as to the status of his claim.  He wrote that he 
disagreed with the RO's December 1989 denial and had sent in 
further supporting evidence.  

In October 1990, the RO issued a rating decision continuing 
their prior denial of a permanent and total disability rating 
for pension purposes.  The RO found that the Veteran had a 
depressive reaction with personality disorder that was 30 
percent disabling.  The RO listed the disorder under the 
section titled "Not PT."  

The RO then issued a Statement of the Case (SOC) in October 
1990, and a Supplemental Statement of the Case (SSOC) in 
February 1991, denying the claim for a permanent and total 
disability rating for pension purposes.  

In September 1991, the Board remanded the case for further 
development as to the certified issue of a permanent and 
total disability rating for pension purposes.  

Following the Board's remand, the RO in June 1992 received a 
statement from the Veteran in which he wrote that his claim 
was for service-connected disability and nonservice-connected 
benefits.  

In a September 1993 rating decision, the RO awarded the 
Veteran a VA disability pension benefits.  He was notified of 
this decision by an October 1993 letter.  

In a letter dated in October 1994, the Veteran wrote his 
Congressman indicating that he had applied for service-
connected disability, but had received a nonservice-connected 
pension.  This appears to have been associated with other 
documents that were date-stamped as being received by VA on 
October 19, 1994.  

In February 1995, the Veteran sent another letter to the RO 
asking that he be advised as to the status of his service 
connection claim.  

In March 1995, the RO sent the Veteran a notice letter 
informing that if he wished to reopen a claim of service 
connection that was previously denied, he needed to furnish 
new and material evidence.  

In October 1995, the RO received a letter from the Veteran's 
Congressman who indicated that the Veteran wished to appeal 
for service-connected disability.  He requested that his 
service treatment records be reviewed.  

In June 1996, the Veteran submitted a statement in which he 
wrote that he wished to appeal as to his claim of service 
connection for a nervous condition-major depression.  He 
indicated that he had been treated for the disorder since 
service and that his in-service "problems" were symptoms of 
his psychiatric disorder.  The RO subsequently acknowledged 
this as a claim.  

In February 1997, the RO issued a rating decision denying 
service connection for posttraumatic stress disorder (PTSD).  
The Veteran submitted a timely Notice of Disagreement (NOD), 
and after issuance of an SOC, the Veteran submitted a timely 
Substantive Appeal (VA Form 9).  

In September 1998, the RO received a copy of a correspondence 
the Veteran had written to his Congressman.  The Veteran 
wrote that he had submitted a claim in 1982, but it had been 
disregarded.  He clarified that he was disabled due to a 
mental disorder (anxiety, stress, and depression), which was 
due to his service.  

On appeal to the Board, the Veteran testified at a hearing in 
October 1998.  The Veteran's representative at that time 
indicated that, although the issue was certified as service 
connection for PTSD, the Veteran was actually seeking service 
connection for a diagnosed psychiatric disorder other than 
PTSD.  The Veteran testified that he was diagnosed with 
bipolar disorder and did not know what PTSD was.  

In August 1999, the Board remanded the matter for further 
evidentiary development and adjudication.  The Board 
instructed the RO to expand the scope of the Veteran's claim 
to encompass a psychiatric disorder other than PTSD.  

Upon remand, the RO issued a rating decision later in August 
1999 denying service connection for a psychiatric disorder 
other than PTSD and a personality disorder.  

The RO sent the Veteran a letter in July 2000 and August 2000 
notifying him of the evidence needed to support his claim of 
direct service connection.  

The RO issued a further rating decision in February 2004 
denying service connection for a psychiatric disorder to 
include bipolar disorder with psychotic features.  At the 
same time, the RO issued a SSOC continuing the prior denial 
for PTSD.  

The Veteran submitted an NOD in April 2004, disagreeing with 
the February 2004 rating decision.  The RO issued a SOC in 
September 2004, and the Veteran then submitted a timely 
Substantive Appeal in October 2004.  

Thereafter, the RO issued an SSOC in January 2005.  The Board 
remanded the matter in June 2005 to afford the Veteran the 
opportunity to testify at a hearing in January 2006.  

The Board once more remanded the matter in May 2006 for 
further evidentiary development.  

In the July 2007 rating decision currently on appeal, the RO 
granted service connection for bipolar disorder with 
psychotic features and assigned a 100 percent evaluation 
effective on August 31, 2000.  

The RO based its favorable decision on a September 2006 VA 
examiner's opinion indicating that the Veteran's current 
bipolar disorder as likely as not started during his active 
service.  

In a March 2008 rating decision, the RO revised the effective 
date for the award of service connection for a psychiatric 
disorder to June 12, 1996, which the RO found was the date of 
his original claim of service connection.  

Based upon a careful review of the entire record, the Board 
finds that October 19, 1994, is the earliest date that can be 
liberally identified as an informal claim of service 
connection for an innocently acquired psychiatric condition 
in this case.  

Specifically, it was not shown until after that date that, in 
response to a request for clarification by the RO, the 
Veteran clearly stated that he was seeking service connection 
for a psychiatric disorder.  Given the consistent and timely 
statements then submitted up to June 1996, the Board finds 
the October 19, 1994 statement to be earliest communication 
that can be identified as an informal claim that can 
reasonably be linked to what has been deemed to be his formal 
claim.  

The record prior to that date does not show, even upon a 
sympathetic reading, his clear intent to seek service 
connection for a psychiatric disorder.  To this extent, the 
information provided by the Veteran is shown to have been 
equivocal in nature and not subject to clear interpretation 
as a claim of service connection.  

Ultimately, up to that point, any currently claimed 
misreading of the numerous inconsistent statements could have 
been clarified by the Veteran filing what could have been 
construed as a formal claim with the RO.  

The Board reiterates that an award of service connection 
cannot be granted earlier than the date of receipt of 
application.  See 38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400.  

Accordingly, in extending the benefit of the doubt to the 
Veteran, an effective date of October 19, 1994, but not 
earlier is assignable for the grant of service connection for 
the bipolar disorder.  



ORDER

An earlier effective date of October 19, 1994, for the award 
of service connection for a psychiatric disorder currently 
manifested by bipolar disorder with psychotic features, is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


